479 F.2d 1046
UNITED STATES of America, Plaintiff-Appellee,v.Rodell Jerry BROOKS, Defendant-Appellant.
No. 73-1348 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
July 3, 1973.

Frank C. Fariss, Houston, Tex., court appointed, for defendant-appellant.
Anthony J. P. Farris, U. S. Atty., Robert Darden, Asst. U. S. Atty., Houston, Tex., for plaintiff-appellee.
Before GEWIN, COLEMAN and MORGAN, Circuit Judges.
PER CURIAM:


1
On this appeal, the appellant presents the following contentions for our review: (1) evidence was presented at trial from which the jury could infer that appellant was a state prisoner; (2) the trial court committed error by refusing appellant's motion to disclose the notes and records of certain Government interviews with him; (3) the trial court committed error in not granting appellant's motion for a mistrial, after counsel for the Government told the jury in his opening statement that appellant had confessed to the crime charged before the lower court had ruled on the admissibility of the confession; (4) the Government's case was incomplete since it did not introduce the copy of the forged check used in eliciting appellant's confession; (5) the variances between the allegations in the indictment and the evidence was fatal to the Government's case; (6) the trial court committed error by reinstating one count of the indictment after Government counsel informed the court of the controlling legal principle; and, (7) there was insufficient evidence to support appellant's conviction.  After a complete review of the record and the prior court decisions on which the appellant relies, we conclude that appellant's contentions are completely without merit and thus affirm.  See Local Rule 21.1



*
 Rule 18, 5th Cir. See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I


1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970)